DETAILED ACTION
	This is a non-final Office action in response to communications received on 09/17/2020.  Claims 1-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings filed 09/17/2020 are acknowledged.

Foreign Priority/Provisional
	Foreign priority to 03/19/2020 is acknowledged.

Information Disclosure Statement
No information disclosure statement has been filed. 

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2004/0193677 A1 (hereinafter, "Dar").
The instant application is directed to a method for accessing an application system, and is depicted in FIG. 2 as follows:




    PNG
    media_image1.png
    769
    675
    media_image1.png
    Greyscale



The primary reference of Dar is directed to communication between clients and servers in a network service architecture, and the connection/communication between the elements is depicted in FIG. 4 and FIG. 6 of the reference, as follows:

    PNG
    media_image2.png
    841
    679
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    549
    686
    media_image3.png
    Greyscale

As to claim 1:
1. A method for accessing an application system (Dar, Fig. 1), comprising: 
acquiring an available network address from a network address resource pool 5associated with the application system (Dar, Fig. 4, paragraph [0028] discloses available pool address 52 and actual address 46 that are associated with a connection)
according to determination that a workload at a set of network ports of the application system meets a predetermined extension condition (Dar, Fig. 4, list 40, paragraph [0028] discloses dynamic update of list 40 that contains actual address and port number for connections, based on server and/or service load, i.e., according to workload meeting a predetermined extension condition), 
Dar, Fig. 4, paragraph [0028] disclose available pool address 52, actual address 46, and port number 48 that are assigned to each of multiple connections)
selecting a network port available at the application system; (Dar, Fig. 4, paragraph [0028] depicts/discloses selection of port number 54 for a connection)
10establishing, based on the network address and the network port, a communication channel for accessing the application system; (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session)
and 
responding to, according to determination that an access request for accessing the application system is received from an access device, the access request by using the communication channel (Dar, Fig. 6, paragraph [0039] discloses a direct response from server to client (e.g., response communication 102 in response to communication 100 from client) using address and port number of the communication session).  

As to claim 11:
11. An electronic device, comprising: 
5at least one processor (Dar, Fig. 3, processor); and 
a memory coupled to the at least one processor and having instructions stored therein (Dar, Fig. 3, memory), 

10acquiring an available network address from a network address resource pool associated with the application system (Dar, Fig. 4, paragraph [0028] discloses available pool address 52 and actual address 46 that are associated with a connection)
according to determination that a workload at a set of network ports of the application system meets a predetermined extension condition (Dar, Fig. 4, list 40, paragraph [0028] discloses dynamic update of list 40 that contains actual address and port number for connections, based on server and/or service load, i.e., according to workload meeting a predetermined extension condition), 
the network address resource pool comprising network addresses configured to be assigned to the application system (Dar, Fig. 4, paragraph [0028] disclose available pool address 52, actual address 46, and port number 48 that are assigned to each of multiple connections); 
15selecting a network port available at the application system (Dar, Fig. 4, paragraph [0028] depicts/discloses selection of port number 54 for a connection); 
establishing, based on the network address and the network port, a communication channel for accessing the application system (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session); and 
Dar, Fig. 6, paragraph [0039] discloses a direct response from server to client (e.g., response communication 102 in response to communication 100 from client) using address and port number of the communication session).  

As to claim 20:
20. A computer program product having a non-transitory computer readable medium which stores 5a set of instructions to access an application system (Dar, paragraph [0025] discloses stored computer-readable programs for providing services); 
the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of: 
acquiring an available network address from a network address resource pool associated with the application system (Dar, Fig. 4, paragraph [0028] discloses available pool address 52 and actual address 46 that are associated with a connection)
according to determination that a workload at a set of network ports of the application system meets a predetermined extension condition (Dar, Fig. 4, list 40, paragraph [0028] discloses dynamic update of list 40 that contains actual address and port number for connections, based on server and/or service load, i.e., according to workload meeting a predetermined extension condition), 
Dar, Fig. 4, paragraph [0028] disclose available pool address 52, actual address 46, and port number 48 that are assigned to each of multiple connections); 
selecting a network port available at the application system (Dar, Fig. 4, paragraph [0028] depicts/discloses selection of port number 54 for a connection); 
establishing, based on the network address and the network port, a communication channel for accessing the application system (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session); and 
15responding to, according to determination that an access request for accessing the application system is received from an access device, the access request by using the communication channel (Dar, Fig. 6, paragraph [0039] discloses a direct response from server to client (e.g., response communication 102 in response to communication 100 from client) using address and port number of the communication session).

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2004/0193677 A1 (hereinafter, "Dar") in view of C. Xie et al., "ARPIM: IP Address Resource Pooling and Intelligent Management System for Broadband IP Networks," in IEEE Communications Magazine, vol. 55, no. 6, pp. 55-61, June 2017 (hereinafter, "Xie") in further view of EP-2015236-A1 (hereinafter, "Frutiger").

The secondary reference of Xie is a non-patent literature publication that is directed to IP address management for networks, and it is depicted in Figure. 3 and Figure. 4 as follows:


    PNG
    media_image4.png
    544
    989
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    372
    595
    media_image5.png
    Greyscale


As to claim 2:
Dar discloses the limitations of claim 1. Dar further discloses the following limitations of claim 2, as follows:

assigning the network address to the network port for establishing the communication channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session); and 
so that the access request from the access device that is expected to access the application system is directed to the communication channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session).  
Dar does not disclose the following limitation of claim 2:
notifying a domain name server associated with the application system to establish an association between the application system and the network address.
However, in the same field of endeavor, Frutiger discloses the remaining limitation of claim 2 as follows:
notifying a domain name server associated with the application system to establish an association between the application system and the network address (Frutiger, paragraphs [0005]-[0006] disclose assigning an association between a domain name for a service provisioning domain (i.e., an application system) with a network IP address for the domain in a DNS, thus enabling the DNS to resolve the domain name into the appropriate network address when queried).
Dar is combinable with Frutiger because both belong to the same field of endeavor of improving communication efficiency in networked server systems.  in order to provide the predictable result of centralized IP address management for clients accessing the server system.

As to claim 3:
Dar discloses the limitations of claim 1. Xie discloses the remaining limitation of claim 3 as follows:
253. The method of claim 1, further comprising: marking a status of the network address as unavailable (Xie, page 58, Col 1 discloses marking allocated address as occupied).
Dar is combinable with Xie because both belong to the same field of endeavor of improving efficiency of communications in networked server systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dar to include marking allocated resources as occupied as disclosed by Xie in order to “avoid reallocation of same resources” (Xie, page 58, Col 1). 

As to claim 4:
Dar, Frutiger, and Xie disclose the limitations of claim 3.  Dar, Frutiger, and Xie further disclose the limitations of claim 4, as follows:
4. The method of claim 3, further comprising: 
Dar, Fig. 4, paragraph [0028] discloses adding port number 54 to the set of network ports in list 50); 
30selecting, according to determination that the access load at the set of network ports meets a predetermined contraction condition (Xie, page 58, Col 2 discloses a condition that a utilization ratio reaches reclaiming threshold, i.e., a contraction condition), 
a network address from a set of network addresses assigned to the set of network ports (Dar, Fig. 4, list 50, paragraph [0028] discloses network address mapped to set of network ports); and 18Attorney Docket No.: 1003-1131 
notifying the domain name server to disassociate the application system from the selected network address (Frutiger, paragraph [0050] discloses excluding a network address from domain name resolution by selectively disabling, i.e., disassociating, a resolution in a DNS to the network address corresponding to a service provisioning domain).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by a combination of Dar and Frutiger to include dissociating reclaimed IP addresses from domain name of network element as disclosed by Xie in order to facilitate the reuse of released IP addresses by a centralized IP address management system.

As to claim 5:
Dar, Frutiger, and Xie disclose the limitations of claim 4. Xie further discloses the limitations of claim 5, as follows:

marking a status of the selected network address 5as available (Xie, page 58, Col 2 discloses changing status of reclaimed address to idle).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by a combination of Dar and Frutiger to include marking reclaimed resources as idle as disclosed by Xie in order to enable a reclaimed address to be reallocated for subsequent allocation requests. 

As to claim 6:
Dar, Frutiger, and Xie disclose the limitations of claim 4. Dar further discloses the following limitations of claim 6, as follows:
6. The method of claim 4, further comprising: 
releasing the network port according to determination that an access load at the network port to which the selected network address is assigned meets a predetermined release condition (Dar, Fig. 4, list 40, paragraph [0028] discloses that upon determining that the use of a pool address has ended (i.e., a release condition), the pool address and associated network port are released for use in a subsequent communication session).  

As to claim 12:
Dar discloses the limitations of claim 11.  Dar further discloses the following limitations of claim 12, as follows:

assigning the network address to the network port for establishing the communication 25channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session); and 
so that the access request from the access device that is expected to access the application system is directed to the communication channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session).  
Dar does not disclose the following limitation of claim 12:
notifying a domain name server associated with the application system to establish an association between the application system and the network address.
However, in the same field of endeavor, Frutiger discloses the remaining limitation of claim 12 as follows:
notifying a domain name server associated with the application system to establish an association between the application system and the network address (Frutiger, paragraphs [0005]-[0006] disclose assigning an association between a domain name for a service provisioning domain (i.e., an application system) with a network IP address for the domain in a DNS, thus enabling the DNS to resolve the domain name into the appropriate network address when queried).
Regarding claim 12, the same motivation to combine utilized in claim 2 is equally applicable in the instant claim.

As to claim 13:
Dar discloses the limitations of claim 11.  Xie further discloses the following limitations of claim 13, as follows:
13. The device of claim 11, wherein the actions further comprise: 
marking a status of the network address as unavailable (Xie, page 58, Col 1 discloses marking allocated address as occupied to avoid reallocation of same resources).  
Regarding claim 13, the same motivation to combine utilized in claim 3 is equally applicable in the instant claim.

As to claim 14:
Dar disclose the limitations of claim 11.  Dar, Frutiger, and Xie further disclose the following limitations of claim 14, as follows:
14. The device of claim 13, wherein the actions further comprise: 
adding the network port to the set of network ports (Dar, Fig. 4, paragraph [0028] discloses adding port number 54 to the set of network ports in list 50); 
selecting, according to determination that the access load at the set of network ports 5meets a predetermined contraction condition (Xie, page 58, Col 2 discloses a condition that a utilization ratio reaches reclaiming threshold, i.e., a contraction condition), 
Dar, Fig. 4, list 50, paragraph [0028] discloses network address mapped to set of network ports); and 
notifying the domain name server to disassociate the application system from the selected network address (Frutiger, paragraph [0050] discloses excluding a network address from domain name resolution by selectively disabling, i.e., disassociating, a resolution in a DNS to the network address corresponding to a service provisioning domain). 
Regarding claim 14, the same motivation to combine utilized in claim 4 is equally applicable in the instant claim.

As to claim 15:
Dar, Frutiger, and Xie disclose the limitations of claim 14.  Xie further discloses the following limitations of claim 15, as follows:
1015. The device of claim 14, wherein the actions further comprise: 
marking a status of the selected network address as available (Xie, page 58, Col 2 discloses changing status of reclaimed address to idle).  
Regarding claim 15, the same motivation to combine utilized in claim 5 is equally applicable in the instant claim.

As to claim 16:
Dar, Frutiger, and Xie disclose the limitations of claim 14.  Dar further discloses the following limitations of claim 16, as follows:

releasing the network port according to determination that an access load at the network port to which the selected 15network address is assigned meets a predetermined release condition (Dar, Fig. 4, list 40, paragraph [0028] discloses that upon determining that the use of a pool address has ended (i.e., a release condition), the pool address and associated network port are released for use in a subsequent communication session).  

Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2004/0193677 A1 (hereinafter, "Dar") in view of Pub. No. US 2021/0194830 A1 (hereinafter, "Sun").

As to claim 7:
Dar discloses the limitations of claim 1.  Sun further discloses the following limitations of claim 7, as follows:
7. The method of claim 1, 
wherein selecting the network port available at the application system comprises: selecting a network port with a low workload from a plurality of network ports of the application system (Sun, paragraph [0017] discloses selection of a port having lower usage (i.e., workload).  See also paragraph [0019] regarding monitoring port usage (e.g., H, L, M) associated with a storage system).  
Dar is combinable with Sun because both belong to the same field of endeavor of improving the efficiency of operations for clients of a networked server system. see, Sun, paragraph [0023]).

As to claim 8:
Dar discloses the limitations of claim 1.  Dar further discloses the following limitation of claim 8, as follows:
158. The method of claim 1, further comprising: 
 [instructing] the access device to access the application system via the communication channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session).  
Dar does not disclose the following limitation of claim 8:
[instructing], according to determination that an available bandwidth of the access device accessing the application system meets a predetermined migration condition.
However, in the same field of endeavor, Sun discloses the remaining limitation of claim 8 as follows:
[instructing], according to determination that an available bandwidth of the access device accessing the application system meets a predetermined migration condition (Sun, Fig. 1A, failure handler 12 and hardware accelerator 108, paragraph [0031]-[0032] disclose mechanisms for detecting QoS variations through error messages or timeout values (i.e., a migration condition) upon which commands are sent to a different port connected to another storage device), 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Dar to include determination of a migration condition as disclosed by Sun in order to provide desired levels of QoS to clients of the storage system by migrating traffic to ports that may be relatively less utilized.

As to claim 17:
Dar discloses the limitations of claim 11.  Sun further discloses the following limitations of claim 17, as follows:
17. The device of claim 11, wherein selecting the network port available at the application system comprises: 
selecting a network port with a low workload from a plurality of network ports of the application system (Sun, paragraph [0017] discloses selection of a port having lower usage (i.e., workload).  See also paragraph [0019] regarding monitoring port usage (H, L, M) associated with a storage system).  
Regarding claim 17, the same motivation to combine utilized in claim 7 is equally applicable in the instant claim.

As to claim 18:

18. The device of claim 11, wherein the actions further comprise: 
instructing, according to determination that an available bandwidth of the access device accessing the application system meets a predetermined migration condition (Sun, Fig. 1A, failure handler 12 and hardware accelerator 108, paragraph [0031]-[0032] disclose mechanisms for detecting QoS variations through error messages or timeout values (i.e., a migration condition) upon which commands are sent to a different port connected to another storage device), 
the access device to access the application system via the communication channel (Dar, Fig. 4, paragraph [0028] discloses assigning available pool address 52 and port number 54 to configure a communication session).  
Regarding claim 18, the same motivation to combine utilized in claim 8 is equally applicable in the instant claim.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2004/0193677 A1 (hereinafter, "Dar") in view of C. Xie et al., "ARPIM: IP Address Resource Pooling and Intelligent Management System for Broadband IP Networks," in IEEE Communications Magazine, vol. 55, no. 6, pp. 55-61, June 2017 (hereinafter, "Xie") in further view of in view of Pub. No. US 2021/0194830 A1 (hereinafter, "Sun").

As to claim 9:

209. The method of claim 1, and the method further comprises: 
selecting another network port available at the storage system (Dar, Fig. 4, paragraph [0028] discloses selection of port number 54); and 
25assigning the another network address to the another network port for establishing another communication channel for accessing the application system (Dar, Fig. 4, list 40, paragraph [0033] discloses dynamic update of list 40 including address and port number based on server and/or service load.  See also paragraph [0028] that discloses assigning available pool address 52 and port number 54 to configure a communication session).  

Dar does not disclose the following limitations of claim 9:
according to determination that a service load of the storage system meets a predetermined service condition,
acquiring another available network address from the network address resource pool;
wherein the application system comprises a storage system.
However, Xie in the same field of endeavor discloses the following limitations of claim 9, as follows:
according to determination that a service load of the storage system meets a predetermined service condition (Xie, Fig. 4 discloses determining exceeding a threshold (i.e., a service condition) by analyzing current resource usage), 
Xie, Fig. 4 discloses accessing free address pool to acquire another address); 
The combination of Dar and Xie does not disclose the following limitation of claim 9:
wherein the application system comprises a storage system.
However, Sun in the same field of endeavor as the system of Dar and Xie, discloses the following limitation of claim 9, as follows:
wherein the application system comprises a storage system (Sun, Fig. 1A discloses a data storage system).
The system of Dar and Xie is combinable with Sun because all three belong to the same field of endeavor of improving the efficiency of utilization of resources in networked server systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination of Dar and Xie to specify that the server system is a data storage system as disclosed by Sun in order extend the predictable benefits of centralized resource management to clients of data storage server systems.

As to claim 10:
Dar discloses the limitations of claim 1.  Dar, Xie, and Sun further discloses the following limitations of claim 10, as follows:
10. The method of claim 1, wherein the application system comprises a storage system (Sun, Fig. 1A discloses a data storage system), and the method further comprises: 
Sun, Fig 3, step 306, paragraph [0057] discloses updating address range for a port associated with a storage device by monitoring the available storage capacity at the device (see, paragraph [0056]), i.e., storage is extended on a dynamic basis), 
acquiring another available network address from the network address resource pool (Xie, Fig. 4 discloses accessing free address pool to acquire another address); 
selecting another network port available at the storage system (Dar, Fig. 4, paragraph [0028] discloses selection of port number 54); and 19Attorney Docket No.: 1003-1131 
assigning the another network address to the another network port for establishing another communication channel for accessing the application system (Dar, Fig. 4, list 40, paragraph [0033] discloses dynamic update of list 40 including address and port number based on server and/or service load.  See also paragraph [0028] that discloses assigning available pool address 52 and port number 54 to configure a communication session).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination of Dar and Xie to include a determination to extend storage as disclosed by Sun in order to facilitate efficient management of QoS levels for services provided to clients by provisioning of dynamic change of address ranges due to monitored port usage.

As to claim 19:

19. The device of claim 11, wherein the application system comprises a storage system (Sun, Fig. 1A discloses a data storage system), and the actions further comprise: 
according to at least one of determination that a service load of the storage system meets a predetermined service condition (Xie, Fig. 4 discloses determining exceeding a threshold (i.e., service condition) by analyzing current usage) and 
determination that a storage space of the storage system 30is extended (Sun, Fig 3, step 306, paragraph [0057] discloses updating address range for a port associated with a storage device by monitoring the available storage capacity at the device (see, paragraph [0056]), i.e., storage is extended on a dynamic basis), 
acquiring another available network address from the network address resource pool (Xie, Fig. 4 discloses accessing free address pool to acquire another available address); 
selecting another network port available at the storage system (Dar, Fig. 4, paragraph [0028] discloses selection of port number 54); and 21Attorney Docket No.: 1003-1131 
assigning the another network address to the another network port for establishing another communication channel for accessing the application system (Dar, Fig. 4, list 40, paragraph [0028] discloses dynamic update of list 40 including address and port number based on server and/or service load, and assigning available pool address 52 and port number 54 to configure a communication session).  


Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub. No. US 2014/0101226 A1 ("Khandekar") - discloses a system and method to allocate or provision processing resources for handling client processing requests by performing automatic, dynamic load balancing of the processing resources while servicing the requests. (see, Fig. 2 for a system architecture overview). The load balancing is done in part based on resource utilization information about processing resources provided by the clients. (see Fig. 5 and related description beginning on paragraph [0044]). 
 US 2015/0373094 Al ("Wang") – discloses a system and method for load balancing in which network addresses are configured in the form of address pools (see Fig. 1 and related description in paragraphs [0038] onwards). The reference describes the load sharing mechanism in Fig. 4 and the corresponding description in which client devices are grouped and assigned to different network address blocks of the address pool based on the traffic models of the client devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412